831 F.2d 294
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herman HARRIS, Jr., Plaintiff-Appellant,v.Roger T. OVERBERG (86-1083); Richard P. Seiter (86-1085),Defendants-Appellees.
No. 87-3583
United States Court of Appeals, Sixth Circuit.
October 5, 1987.

ORDER
Before BOYCE F. MARTIN, Jr., and David A. NELSON, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
This court entered an order on July 6, 1987, directing the appellant to show cause within 21 days why his appeal should not be dismissed for lack of jurisdiction.  Appellant failed to respond.


2
It appears from the record that the judgments entered in civil actions 86-1083 and 86-1085 were entered May 5, 1987.  The notices of appeal filed on June 15, 1987, were eleven days late.  Fed. R. App.  P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.  R. App.  P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Fed. R. App.  P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.